Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT TO REIMBURSEMENT AGREEMENT

THIS FOURTH AMENDMENT TO REIMBURSEMENT AGREEMENT, dated as of August 25, 2017
(this “Amendment”), is entered into among WILLIAMS-SONOMA, INC., a corporation
duly organized and validly existing under the laws of the State of Delaware (the
“Parent”), Williams-Sonoma Singapore Pte. Ltd., a corporation duly organized and
validly existing under the laws of Singapore (“Williams-Sonoma Singapore” and
collectively with the Parent, the “Borrowers”) and BANK OF AMERICA, N.A., a
national banking association (the “Bank”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Reimbursement
Agreement (as defined below).

RECITALS

WHEREAS, the Borrowers and the Bank are parties to that certain Reimbursement
Agreement, dated as of August 30, 2013 (as amended or modified from time to
time, the “Reimbursement Agreement”); and

WHEREAS, the parties hereto have agreed to amend the Reimbursement Agreement as
provided herein.

NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Amendments. The definition of “Maturity Date” in Section 1.1 of the
Reimbursement Agreement is hereby amended to read as follows:

“Maturity Date” means August 25, 2018.

2. Effectiveness; Conditions Precedent. This Amendment shall become effective
upon satisfaction of the following conditions precedent:

(a) Execution of Counterparts of Amendment. The Bank shall have received
counterparts of this Amendment, which collectively shall have been duly executed
on behalf of each Borrower, each of the Guarantors and the Bank.

(b) Resolutions, Etc. The Bank shall have received, in form and substance
satisfactory to the Bank, (i) for each of the Borrowers and the Guarantors,
resolutions of its board of directors (or similar governing body) certified by
its Secretary or an Assistant Secretary which authorize its execution, delivery
and performance of this Amendment and (ii) such other documents as the Bank may
reasonably request.

3. Expenses. The Parent agrees to reimburse the Bank for all reasonable
out-of-pocket costs and expenses of the Bank in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of Moore & Van Allen PLLC.

4. Ratification of Reimbursement Agreement. Each Borrower and each Guarantor
acknowledges and consents to the terms set forth herein and agrees that this
Amendment does not impair, reduce or limit any of its obligations under the
Transaction Documents, as amended hereby. This Amendment is a Transaction
Document.



--------------------------------------------------------------------------------

5. Authority/Enforceability. Each Borrower and each Guarantor represents and
warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Borrower and
Guarantor and constitutes its legal, valid and binding obligations, enforceable
in accordance with its terms, except as limited by bankruptcy, insolvency or
other laws of general application relating to the enforcement of creditors’
rights and general principles of equity.

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by such Person of this Amendment.

(d) The execution and delivery of this Amendment does not (i) contravene the
terms of its articles of incorporation, bylaws or other organizational documents
(as applicable) or (ii) violate any applicable law, rule or regulation.

6. Representations and Warranties of the Borrowers. Each Borrower represents and
warrants to the Bank that after giving effect to this Amendment (a) the
representations and warranties set forth in Article 6 of the Reimbursement
Agreement are true and correct in all material respects as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and (b) no event has occurred and is
continuing which constitutes a Default.

7. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
format (.pdf) shall be effective as an original.

8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE BANK
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

9. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

10. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Amendment.



--------------------------------------------------------------------------------

11. Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWERS:   WILLIAMS-SONOMA, INC.,   a Delaware corporation   By:  

/s/ Julie Whalen

  Name:   Julie Whalen   Title:   Chief Financial Officer   WILLIAMS-SONOMA
SINGAPORE PTE. LTD.   By:  

/s/ Beth Thompson

  Name:   Beth Thompson   Title:   Director

ACKNOWLEDGED AND AGREED:

 

GUARANTORS:   WILLIAMS-SONOMA, INC.   REJUVENATION INC.   SUTTER STREET
MANUFACTURING, INC.   WILLIAMS-SONOMA ADVERTISING, INC.   WILLIAMS-SONOMA
DIRECT, INC.   WILLIAMS-SONOMA DTC, INC.   WILLIAMS-SONOMA DTC TEXAS, INC.  
WILLIAMS-SONOMA GIFT MANAGEMENT, INC.   WILLIAMS-SONOMA RETAIL SERVICES, INC.  
WILLIAMS-SONOMA STORES, INC.   By:  

/s/ Julie Whalen

  Name:   Julie Whalen   Title:   Chief Financial Officer    

WILLIAMS-SONOMA, INC.

FOURTH AMENDMENT TO REIMBURSEMENT AGREEMENT

 



--------------------------------------------------------------------------------

BANK:     BANK OF AMERICA, N.A.     By:  

/s/ Andrew Wulff

    Name:   Andrew Wulff     Title:   Associate

WILLIAMS-SONOMA, INC.

FOURTH AMENDMENT TO REIMBURSEMENT AGREEMENT

 